Reasons for Allowance

Claims 1, 2, 4-8, 10-12 and 14-25 are herein Allowable.
The following is an examiner’s statement of reasons for allowance:
As an initial matter, the claims are directed to patentable subject matter as they recite by amendment the feature of map generation.  This step represents significant more than the abstract idea of organizing human activity in the patent eligibility analysis. 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of generating an item location map that provides the one or more retail locations having the inventory item in-stock; and the subsequent generation of a shipment location map by determining, individually for each of the one or more retail locations provided on the item location map, whether a node quality score is above a predetermined quality score threshold, wherein the shipment location map includes one or more retail locations from the item location map having a node quality score above the predetermined quality score threshold. 

The closest prior art reference High et al. (US 2018/0197137) while disclosing inventory management and order fulfillment according to the geographical location of multiple stores, fails to teach claimed features of an assessment of quality of fulfillment based on historical performance, nor does he teach or suggest map generation of item fulfillment capabilities.  Identified and cited reference Field-Darragh et al. (US 2014/027994), discloses determination of location fulfillment likelihood, further disclosing map generation of item location within individual store, but fails to suggest map generation within a geographical location embracing multiple store locations for fulfillment and delivery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        /ARIEL J YU/Primary Examiner, Art Unit 3687